Citation Nr: 0029730	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-16 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating determination of 
the Manila Department of Veterans Affairs (VA) Regional 
Office (RO). 



REMAND

The appellant contends, in essence, that that her husband, B. 
G., was a "veteran" and that she is eligible for VA benefits 
as a result of his service.

June 1951 responses from the U. S. Army's Adjutant General's 
Office indicate that B.G. had no recognized guerilla service 
and that he was not a member of the Philippine Commonwealth 
Army in the service of the United States Armed Forces.

In March 1998, the appellant requested Dependency and 
Indemnity Compensation (DIC) benefits.  In January 1999, the 
RO informed the appellant that the U. S. Army Reserve 
Personnel Center (ARPERCEN) had conducted a thorough search 
of their records and failed to find any evidence that B. G. 
served as a member of the Commonwealth Army of the 
Philippines, including the recognized guerillas, in the 
service of the Armed Forces of the United States.  It does 
not appear that a copy of the search results have been 
associated with the claims folder.

Within 90 days of the transfer of her claims folder to the 
Board, the appellant submitted documentation from the General 
Headquarters of the Armed Forces of the Philippines Office of 
the Adjutant General, indicating that the veteran may have 
had guerilla service in the USAFFE.  This evidence was not 
considered by the RO, nor has it been included in a 
supplemental statement of the case.  The appellant has not 
waived such consideration.  The case is, therefore, being 
remanded for consideration of the newly submitted evidence 
and the issuance of a supplemental statement of the case.  
38 C.F.R. §§ 19.31, 20.1304 (1999).

This case, therefore, is REMANDED to the RO for the following 
action:

1.  The RO should request recertification 
from ARPERCEN as to whether the 
appellant's deceased spouse had any 
qualifying military service and issue a 
determination based on the response 
provided.

2.  Thereafter, the RO should review the 
claims file to ensure that the foregoing 
requested development have been 
completed.  If it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268, 270-1 
(1998).

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
basic eligibility for VA benefits, 
considering all evidence received since 
the statement of the case.

If the benefit sought on appeal remains denied, the RO should 
issue a supplemental statement of the case.  The appellant 
and her representative, if any, should be afforded a 
reasonable period of time to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.

By this REMAND, the Board intimates no opinion as to the 
final outcome warranted.  No action is required of the 
veteran until he is contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

